Wihslow, J.
This is an appeal by the defendant Hale, •as receiver, from a judgment dismissing his counterclaim. The sufficiency of this counterclaim was passed upon by 'this court when the case was here upon appeal from the ■order sustaining a demurrer thereto. Lewis v. American S. & L. Asso. 98 Wis. 203. When the case was remitted to the trial court the defendant Hale elected to stand upon his counterclaim, and thereupon the judgment was rendered from which this appeal is taken. It is unnecessary to restate the grounds upon which the counterclaim was held insufficient. They will be found fully stated in the former -opinion, which may be regarded as expressing our. present views; and for those reasons the present judgment must be affirmed.
By the Oourt.— Judgment affirmed.